Citation Nr: 0715290	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, excluding scoliosis.

2.  Entitlement to service connection for scoliosis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for residuals of a neck 
injury, to include osteophytes.
 
6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

Procedural history

The veteran's January 2003 claim was denied in pertinent part 
in the June 2003 rating decision.  The veteran timely 
disagreed, and timely appealed the issues of service 
connection  for PTSD, head injury, neck injury, hypertension, 
low back and scoliosis, and osteophytes.

In September 2006, the veteran and his representative 
presented evidence and testimony in support of the veteran's 
claim before the undersigned Veterans Law Judge (VLJ) at the 
RO.  A transcript of the hearing has been associated with the 
veteran's claims folder.


Clarification of issues on appeal

At the September 2006 hearing, the veteran and his 
representative indicated that the claim for service 
connection for a neck injury included osteophyte formation on 
the cervical spine. These had been adjudicated by the RO as 
separate issues.   

In addition, the veteran and his representative further 
stated that the issues of his entitlement to service 
connection for a low back disability and scoliosis, which had 
been adjudicated as one issue by the RO, were intended to be 
claimed as separate and distinct issues.  Accordingly, 
although there remain six issues on appeal, for reasons 
stated above the Board has recharacterized those issues as 
stated on the first page of this decision.

Remanded issues 

The issues of service connection for head injury, neck injury 
to include osteophytes, and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In the June 2003 rating decision, the RO granted service 
connection for a right elbow condition, evaluated as 20 
percent disabling.  The veteran did not appeal that decision.

The June 2003 RO rating decision also denied service 
connection for sinusitis and bronchitis.  The veteran 
initially expressed disagreement as to those denials, but in 
his formal appeal [VA Form 9], he did not appeal issues of 
entitlement to service connection for sinusitis and 
bronchitis.  

Accordingly, those issues are not in appellate status, and 
they will not be addressed any further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that a low back disability, excluding scoliosis, 
currently exists.

2.  The evidence of record supports a conclusion that the 
veteran's scoliosis was not incurred or aggravated during 
active duty service.

3.  The competent medical evidence of record demonstrates 
that hypertension was not incurred during active duty 
service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
20020; 38 C.F.R. § 3.303 (2006).

2.  Scoliosis was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 20020; 
38 C.F.R. § 3.303 (2006).

3.  Hypertension was not incurred in or aggravated by the 
veteran's military service, and such may not be presumed.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 20020; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he suffered a low back 
condition as a result of an injury received while replacing 
truck tires during service, that he aggravated a pre-existing 
scoliosis condition during service, and incurred hypertension 
during service.  He maintains that he is entitled to service 
connection for all three conditions.

As is discussed elsewhere in this decision, the remaining 
three issues are being remanded for additional evidentiary 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a January 2003 VCAA letter 
that to support his claim, there must be evidence which 
shows that:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or that there was an event in 
service which caused injury or disease;

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See pages 1 and 2, January 2003 VCAA letter.  The 
veteran was also specifically informed of the types of 
evidence that was required to support his claims for 
PTSD and physical conditions.

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, employment 
records, and private medical records so long as he 
provided sufficient information to allow VA to obtain 
them.

The Board also notes that the veteran was informed in the 
January 2003 letter to "[P]lease tell us whether there is 
any additional information or evidence that you think will 
support your claim," and "[I]f you want us to help get any 
additional information or evidence that you think will 
support your claim, please tell us about it."  See page 5, 
January 2003 letter, [emphasis in original].  The veteran was 
asked to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, is not at 
issue.  The claims were denied because of lack of evidence of 
elements (2) and (3), evidence of a current disability and a 
connection between the veteran's service and the disability.  
As is indicated above, the veteran has received proper notice 
of those crucial elements.  

Because service connection was not granted, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot.  In other words, any lack of advisement as to those 
elements is meaningless, because a degree of disability and 
an effective date were not assigned.   Therefore, lack of 
notice regarding degree of disability and assignment of an 
earlier effective date is immaterial.  

In any event, the veteran was provided notice of elements (4) 
and (5) in an August 2006 VCAA letter.  Accordingly, the 
Board finds that the veteran has received proper notice in 
accordance with Dingess.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and service 
personnel records, and has obtained reports of VA treatment 
of the veteran which will be discussed below.  The Board 
observes that the veteran was provided medical examinations 
in September 1995, March 2003 and February 2004, and the 
evidence includes treatment records in VA outpatient 
facilities.  The report of the medical examinations and 
reviews reflect that the examiners recorded the veteran's 
past medical history, noted his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
has held that in situations where there is competent evidence 
of a current disability and evidence indicating an 
association between the claimant's disability and his active 
service, VA is to obtain a medical opinion as to whether 
there is a nexus between that disability and his active 
service.  With respect to the three issue here being decided, 
either here is no evidence that the claimed disability in 
fact exists and/or there is no evidence suggesting that the 
claimed disabilities existed in or were incurred due to 
service. For these reasons, the Board finds that Charles does 
not apply to these claims.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran and 
his representative presented evidence before the undersigned 
VLJ at a hearing at the RO in September 2006.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for a low back 
disability, excluding scoliosis.

As was described in the Introduction, the veteran and his 
representative have requested that the issues of his 
entitlement to service connection for a low back disability 
and scoliosis should be adjudicated separately, instead of 
together as was done by the RO.  The Board finds that there 
is no prejudice to the veteran in its so doing.  The RO fully 
adjudicated both aspects of the back disability.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby]. 

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Analysis

The Board will address each Hickson element in turn.

With regard to element (1), the Board has reviewed the entire 
record and has determined that there is no evidence of a 
current low back disability (aside from scoliosis, which will 
be discussed below).  Significantly, no physical examination 
report reveals a complaint of lower back pain or a diagnosis 
of a low back disorder.  [The Board observes that a diagnosis 
of spondylosis of the lower cervical spine, and a kyphotic 
deformity of the thoracic spine were noted of record in a 
September 1995 x-ray report.  However, there is no evidence 
of any low back condition.]

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski,  2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  

To the extent that the veteran himself contends that he 
currently has a low back disability, it is now well-settled 
that as a lay person without medical training he is not 
competent to attribute symptoms to a particular cause or to 
otherwise comment on medical matters such as diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Nothing in the record 
indicates that the veteran has such experience or expertise.  
Thus, his statements are of no probative value.

The record does include a September 1995 VA psychological 
examination report which contains a statement from the 
veteran that he injured his lower back in a post-service 
accident.  This report is no different from the veteran's own 
contentions. 
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 
8 Vet. App. 113, 121 (1995).

As was described in the VCAA section above, the veteran has 
had ample opportunity to provide evidence in support of his 
claim.  He has submitted or identified no recent medical 
evidence indicating that a low back disability currently 
exists.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

Service connection cannot be granted if the claimed 
disability does not exist.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).  The Board therefore 
concludes that Hickson element (1), current disability, is 
not satisfied, and the veteran's claim fails on that basis.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (2), evidence of an in-service injury, 
the veteran testified at the hearing that he injured his 
lower back when he removed truck tires from the wheel rims, 
and that he was seen in Army medical clinics or dispensaries 
for the resulting low back pain.  See hearing transcript 1 at 
pages 30-31.  However, the veteran's service medical records 
are silent as to any complaint or treatment of a low back 
injury.  The Board places greater weight on the pertinently 
negative contemporaneous records than it does on the 
veteran's recollections decades after.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  

In addition, the Board notes that the veteran submitted a 
claim in November 1970 close in time to his discharge from 
active duty; he did not claim a low back disorder.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].
  
For those reasons, the Board determines that a preponderance 
of the evidence supports a finding that the veteran did not 
have an in-service injury to his low back, and the claim 
fails on this basis as well.

With regard to element (3), medical evidence of a nexus 
between the veteran's low back condition and an in-service 
injury, there is no such evidence of record.  It is clear 
that in the absence of both an in-service injury and a 
current disability, medical nexus would be an impossibility.  
Thus, the claim fails on this basis also.

For the reasons and bases stated above, the Board determines 
that service connection for a low back condition is not 
warranted.

2.  Entitlement to service connection for scoliosis.

Relevant law and regulations

The pertinent law and regulations regarding service 
connection in general have been previously stated and will 
not be repeated here.




Presumption of soundness

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006).

Analysis

The veteran claims that he had been diagnosed with a 
scoliosis condition during his armed forces entry physical 
and that such condition was aggravated during active duty 
service.

As above, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will examine each element in 
order.

With regard to element (1), the record includes an x-ray 
report dated June 1995 that reports the veteran had "mild 
scoliosis."  Thus, element (1) is arguably satisfied.

With regard to element (2), in-service incurrence or 
aggravation of a disability, the Board must initially discuss 
the veteran's contention that he had pre-existing scoliosis 
which was aggravated by his military service.  

The only evidence of record that the veteran had a scoliosis 
condition prior to entering active duty are statements of the 
veteran himself.  The veteran testified that he first heard 
the term scoliosis during his military service entrance 
physical examination.  See the September 2006 hearing 
transcript at page 32.  He further recalled that he had a 
letter from Dr. R.B. indicating that he had scoliosis of the 
spine.  Id at p. 32.  

There is strong evidence to the contrary.  First, the Board 
observes that there is no entry on the veteran's entrance 
physical examination report that indicates in any manner that 
he had a scoliosis condition.  Indeed, no service medical 
record so indicates.  

With regard to the veteran's contentions about what he was 
told at the time of his entry physical, it is well 
established that a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  
The Board places greater reliance on the pertinently negative 
contemporaneous records than it does on the veteran's 
recollections decades after fact.  See Curry, supra; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

Second, the record includes a letter from Dr. R.B. dated 
January 19, 1968, indicating that Dr. R.B. examined the 
veteran on October 31, 1967, just before the veteran entered 
active duty.  Dr. R.B. related the history of a head injury 
the veteran suffered on July 5, 1967, and then stated the 
following:

My examination then was entirely unremarkable.  
However, I felt that because of the history of 
Torticollis, he should have cervical spine films.  
These were done and demonstrated reversal of the 
normal lordotic curvature of the spine.  Flexion 
and extension views of the spine showed a marked 
deformity of C 4-5 interspace.  It is my opinion 
that the stability of his neck is impaired and that 
he should either wear a cervical collar or undergo 
cervical fusion at the involved level.  

There is nothing in Dr. R.B.'s letter that indicates the 
veteran had scoliosis.  

In short, there is nothing in the objective record that 
indicates the veteran had a scoliosis condition at the time 
he entered active duty.  Pursuant to 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b) (2006) the veteran is presumed to be of 
sound physical condition at the time he entered active duty.

With respect to incurrence of scoliosis in service, there is 
nothing in the veteran' service medical records which even 
hints that such is the case.  Scoliosis was initially 
identified in 1995, approximately a quarter century after the 
veteran left military service in 1970.

To the extent that the veteran claims that his scoliosis was 
related to the alleged lifting incident in service, this has 
been dealt with in connection with the first issue on appeal.  
In short, there is no objective evidence of any back injury 
or problems in service, and the veteran did not mention any 
back problems for decades after service.  The Board finds the 
veteran's statements not to be credible or probative.

With regard to element (3), the Board has reviewed the entire 
record and has not found any evidence that supports a finding 
of a nexus between any in-service injury or disease and the 
veteran's mild scoliosis condition.  The veteran's own 
contentions as to nexus are not competent or probative.  See 
Espiritu, supra.  Thus, the claim fails on this basis as 
well.

3.  Entitlement to service connection for hypertension.

Relevant law and regulations

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. 
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Analysis

As above, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will examine each element.

With regard to element (1), the record contains a February 
2003 letter from Dr. C.K., who stated that she was then 
treating the veteran for hypertension.  Thus, element (1) is 
satisfied.

With regard to element (2), the veteran's service medical 
record contains an entry dated October 10, 1968, indicating 
that the veteran's blood pressure was 160/110 
(systolics/diastolics) and that after "resting a few 
minutes," the veteran's blood pressure was 140/90 and he was 
then discharged from the dispensary.  There is no  diagnosis 
of hypertension, no follow-up, and no evidence of treatment 
for a high blood pressure condition.    

The remainder of the veteran's service medical records are 
pertinently negative.  Blood pressure during the veteran's 
October 14, 1970 separation physical examination was 126/70.

In sum, the evidence does not indicate that the veteran was 
ever diagnosed with hypertension during service.  The high 
blood pressure reading was an isolated event; no other 
indication of high blood pressure is noted in the veteran's 
service medical record.

In Rabideau v. Derwinski, supra at 143, the veteran contended 
that several high-blood pressure readings during service were 
a basis for service connection for hypertension.  The Court 
rejected that notion.  Here, there was only one isolated 
finding in service, which according to the record quickly 
resolved.  It is clear that under both VA regulations and the 
Court's jurisprudence such a singular reading cannot operate 
to establish service connection for hypertension.  

The Board additionally observes that hypertension was not 
diagnosed within the one year presumptive period after 
service, or indeed for decades thereafter.

Thus, the preponderance of the evidence does not support a 
finding of in-service incurrence of hypertension, nor does it 
support a finding of incurrence within one-year of discharge.  
For that reason, the claim fails.

With regard to element (3), the Board finds that there is no 
evidence of a nexus between the veteran's current 
hypertension and his service.  The claim fails on this basis 
as well.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for low 
back disability, scoliosis and hypertension.  The benefits 
sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for scoliosis is denied.

Entitlement to service connection for hypertension is denied.

REMAND

Reasons for remand

For reasons stated below, the Board believes that the 
remaining three issues on appeal must be remanded for 
additional evidentiary development.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for residuals of a neck 
injury, to include osteophytes.

The record is unclear as to the current nature, extent and 
etiology of the veteran's head and neck disabilities.  This 
is due, at least in part, to the veteran's rather complicated 
medical history, which includes both pre- and post-service 
injuries.

In July 1967, approximately four months prior to the 
veteran's entrance into service, the veteran suffered a 
head/neck injury when a tent pole struck his head and 
rendered him unconscious for a short period of time.  Dr. 
R.B., a private doctor, examined the veteran in October 1967 
(before service) and determined that the injury resulted in 
"a marked deformity of C 4-5 interspace."  

Record evidence indicates that the veteran contended early in 
his advanced infantry training (AIT) that the neck injury 
caused neck pain when he wore a helmet liner and carried a 
loaded rucksack.  See service medical record, 5 Jan 68 and 7 
Feb 68 entries; hearing transcript 1, pages 7-20.  The 
veteran testified at the September 2006 hearing that the 
rucksack also caused back pain.  Service medical records show 
six entries regarding complaints and treatment of neck pain 
between February 1968 and September 1968, and include an 
entry in July 1969 regarding chronic neck pain and treatment.  
The Board further notes the veteran submitted a claim for VA 
benefits in November 1970 for, among other things, neck pain.

Two events occurring after the veteran left active duty, are 
of note.  First, the veteran stated on several occasions that 
he was involved in a motorcycle accident in 1983 which 
resulted in further injury to his neck.  Second, the veteran 
related that he was involved in the crash of a small plane in 
1995 which resulted in a head injury and apparent 
exacerbation of the  neck disability.

A February 1996 report of an MRI of the veteran's cervical 
spine indicated:

Central and left central herniation of the nucleus 
pulposus at the C4-C5 interspace with left forminal 
compromise.  Central and right central herniation 
of the nucleus pulposus at the C5-C6 interspace.

February 1996 medical treatment notes indicate that the 
veteran suffered a closed head injury during the airplane 
crash and that "per neuro consult: sugg of frontal bilateral 
temporal and rt parietal lob dysfx."  A February 2003 VA 
examiner indicated that the veteran suffered from chronic 
brain injury with cognitive deficit which could have resulted 
from the 1995 plane crash.    

In sum, the record raises questions that require medical 
opinions in order to properly assess the veteran's claim.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

6.  Entitlement to service connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2006).    

There is some question as to current psychiatric 
diagnosis(es).  As was alluded to above, the medical evidence 
indicates that the veteran may have organic residuals due to 
head trauma sustained in the 1995 plane crash.  

With respect to stressors, at the September 2006 hearing the 
veteran provided information regarding PTSD stressors not yet 
considered by the RO.  He has contended that between March 
1968 and April 1969, while stationed in Korea with Company C, 
Second Engineers, Second Infantry Division, he witnessed 
several incidents of accidental mine explosions which injured 
fellow soldiers from his unit.  Specifically, he has recalled 
the name of one soldier, a Specialist 4 named L.G., whose 
injury he witnessed.  See hearing transcript 2, page 2.  

Given that the veteran has provided specific information as 
to time, name and unit, the Board believes that the Veterans 
Benefits Administration (VBA) should refer the new 
information concerning such stressors to the U.S. Army and 
Joint Services Records Research Center (JSRRC).  

In addition to the veteran's alleged in-service stressors, 
the record indicates that the veteran may have stressor 
events which occurred during his childhood.  In addition, as 
noted earlier, there have been two post-service accidents 
which resulted in significant personal injury.  Indeed, the 
veteran has indicated that he had stressful dreams relating 
to the plane crash.  See March 21, 2002 VA medical record 
entry regarding both child abuse and "PTSD dreams" of plane 
crash.  Thus, it is unclear to the Board what stressors are 
involved.

Accordingly, the case is REMANDED to VBA for the following 
action:

1.  VBA should prepare a summary of the 
veteran's in-service stressors, specifying 
the name and unit of the service member who 
allegedly suffered injuries as a result of 
mine removal operations in the DMZ and the 
dates the veteran served in Korea.  VBA 
should submit the summary together with a 
copy of the veteran's DD 214 to the U.S. 
Army and Joint Services Records Research 
Center, Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 22315-
3802.  That agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  The JSRRC should be 
specifically requested to determine whether 
records indicate that personnel from 
Company C, 2nd Engineer Battalion, 2nd 
Infantry Division received hostile fire 
while engaged in operations on the DMZ 
between March 1968 and April 1969; whether 
any personnel assigned to Company C, 2nd 
Engineer Battalion, 2nd Infantry Division 
were injured or killed during operations to 
clear and replace mines in the DMZ during 
the same time-period; and, whether any 
Company C personnel were injured or killed 
by friendly fire during the same time 
period.  Any such response so received 
should be associated with the veteran's VA 
claims folder.

2.  After completion of the foregoing, VBA 
should arrange for the veteran to be 
examined by a psychologist.  The veteran's 
VA claims folder should be furnished to the 
examiner for review.  Appropriate 
diagnostic testing should be undertaken, as 
deemed necessary by the examiner, and the 
examiner should specifically comment on the 
validity of the test results.  After review 
of the veteran's claims folder, an 
interview with the veteran, and the results 
of any testing performed, the examiner 
should provide a report which sets out the 
most likely current psychiatric diagnosis 
or diagnoses.  To the extent practicable, 
PTSD should either be diagnosed or 
specifically ruled out.  Also to the extent 
practicable, if PTSD is diagnosed, its 
etiology (pre-service, in service, and/or 
post-service) should be discussed.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

3.  VBA should then arrange for the 
veteran's claims folder, to include the 
report of the psychologist, to be reviewed 
by a psychiatrist.  The reviewing 
psychiatrist should provide a report which 
sets out the most likely current 
psychiatric diagnosis or diagnoses.  If the 
reviewing psychiatrist deems it to be 
necessary, the veteran should be personally 
examined, or, if deemed necessary, examined 
by a neurologist or other specialist 
regarding organic brain dysfunction, if 
any.  The existence, or non-existence, of 
PTSD should be addressed specifically.  If 
PTSD is diagnosed, its etiology should be 
discussed.   A report should be prepared 
and associated with the veteran's VA claims 
folder.

4.  VBA should additionally arrange for a 
physical examination of the veteran to 
determine the nature and extent of his 
claimed neck and head injury residuals.  To 
the extent possible, the examiner should 
determine the etiology of any currently 
identified head and neck injury residuals, 
and specifically whether the veteran's 
military service affected any current 
condition.  Any diagnostic testing and/or 
specialist consultations deemed to be 
necessary should be completed.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.

5.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
veteran's claims of entitlement to service 
connection for PTSD and residuals of neck 
and head injuries.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


